DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-3, 5-15, 17-20 are pending. Claims 1, 6, 14, and 17 stand amended. Claims 4 and 16 were canceled by the present amendment.

Allowable Subject Matter
Claims 1-3, 5-15, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the instant amendment(s) incorporated allowable subject matter indicated by the 3/2/2022 Non-Final Rejection.
Regarding claim 18, Applicant’s Remarks (3/29/2022) concerning the teachings of D1 and Gao concerning a reflective layer immersed in the optically transparent material distinguish the instant claim over the prior art. The prior art when taken alone or in combination does not teach or fairly suggest this deficiency. Therefore the claim is allowable over the prior art.
Regarding claims 2, 3, 5-13, 15, 17, 19, and 20, the dependent claims depend from an allowable claim and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872